                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                               Judge Christine M. Arguello

    Criminal Case No. 18-cr-00228-CMA

    UNITED STATES OF AMERICA,
 
                Plaintiff,

    v.

    ARLENE PEREDA,
         a/k/a “Marisol”
 
                Defendant.


                       MEMORANDUM OPINION ON SENTENCING


         Defendant Arlene Pereda was charged by Indictment dated May 15, 2018, with 4

counts relating to Possession with Intent to Distribute Methamphetamine, Felon in

Possession, and Possessing a Firearm in Furtherance of a Drug Trafficking Crime. On

September 18, 2018, pursuant to a plea agreement, Ms. Pereda entered a plea of guilty

to, and was convicted of, Count 2 charging a violation of 18 U.S.C. 841(a)(1) and

(b)(1)(A)(viii) – Possession With Intent to Distribute 500 Grams or More of a Mixture

Containing Methamphetamine. On January 16, 2019, the Court sentenced Ms. Pereda

to 188 months imprisonment, which constitutes a downward variance from the

recommended imprisonment range under the United States Sentencing Guidelines.

There are several reasons for the variance, including the Court’s policy disagreement

with the Guidelines’ treatment of offenses involving actual/pure methamphetamine. This

Memorandum Opinion further explains the Court’s policy disagreement.
                              I.      PROCEDURAL HISTORY

       Ms. Pereda was originally set to be sentenced on December 18, 2018. As initially

calculated based on “Ice” or methamphetamine actual, the total offense level in this

case was 37 and Ms. Pereda’s criminal history category was IV which results in a

Guideline range of 292-365 months imprisonment. (Doc. # 55-1 at 2.) However, the

Court continued Ms. Pereda’s sentencing so the parties could provide additional briefing

as to whether application of the United States Sentencing Guidelines (“USSGs” or

“Guidelines”) to determine the offense level for “Ice” methamphetamine results in a

sentencing range that is greater than necessary to achieve the objectives of sentencing,

and grossly over-punishes methamphetamine dealers, as compared to dealers of other

types of illegal drugs, thus justifying a downward variance from the guidelines. The

parties both submitted additional briefing on January 9, 2019. (Doc. ## 64, 65.) The

Court also ordered the Probation Office to provide an addendum to the Presentence

Investigation Report calculating the advisory guideline range under the Guidelines

relating to a mixture containing a detectable amount of methamphetamine, rather than

actual/pure methamphetamine. The Probation Office determined that, if calculated as a

mixture, Ms. Pereda’s advisory Guideline range would be 188 to 235 months, based on

a total offense level of 33 and a Criminal History Category of IV.1 (Doc. # 61 at 2.)

       It is clear that Ms. Pereda would spend significantly less time in prison if her

advisory Guideline sentence were based on a mixture containing a detectable amount

                                                            
1
   The Probation Office’s calculations include a two-level enhancement for maintaining a drug
premises pursuant to USSG § 2D1.1(b)(12). Ms. Pereda objected to the two-level
enhancement. (Doc. # 52.) The Court overruled this objection at the December 18, 2018
hearing, and found the two level enhancement of § 2D1.1(b)(12) was appropriately applied. The
calculations also took into account Ms. Pereda’s possession of a firearm and acceptance of
responsibility. 
of methamphetamine rather than pure methamphetamine. For the reasons set forth

below, the Court found that the advisory Guideline range for “Ice” or methamphetamine

actual results in a sentencing range that is greater than necessary to achieve the

objectives of sentencing. Thus, the Court imposed a sentence that constituted a

downward variance from the Guidelines to satisfy the sentencing objectives set forth in

18 U.S.C. § 3553(a).

                                   II.     BACKGROUND

       The current Guidelines establish base offense levels for methamphetamine

offenses that depend on the drug’s purity. For example, a defendant whose offense

involves 150 grams of a methamphetamine mixture is treated the same as another

defendant whose offense involves 15 grams—ten times less—of actual/pure

methamphetamine. United States v. Requena, No. 4:18-cr-00175-BLW, 2019 WL

177932, at *2 (D. Idaho January 11, 2019); United States v. Ferguson, No. 17-204

(JRT/BRT), 2018 WL 3682509, at *1 (D. Minn. Aug. 2, 2018) (citing U.S.S.G. §

2D1.1(c)(2)).

       However, that was not always the case. Unlike the current Guidelines, the 1987

Guidelines’ Drug Quantity Table did not distinguish between actual/pure

methamphetamine and methamphetamine mixtures but indicated that “purity of the

controlled substance . . . may be relevant in the sentencing process because it is

probative of the defendant’s role or position in the chain of distribution.” U.S.S.G. §

2D1.1 (1987) cmt. 9.

       In 1988, Congress established mandatory-minimum sentences for

methamphetamine offenses. See Anti-Drug Abuse Act of 1988 (codified at 21 U.S.C. §
841(b)(1)). The mandatory minimums had a 10-to-1 ratio based on purity and an

“offense involving 100g of a methamphetamine mixture or 10g of actual/pure

methamphetamine had a 5-year mandatory minimum; and an offense involving 1kg of a

methamphetamine mixture or 100g of actual/pure methamphetamine had a 10-year

mandatory minimum.” Ferguson, 2018 WL 3682509, at *1.

       Subsequently, in 1989, the United States Sentencing Commission revised the

Drug Quantity Table in § 2D1.1 by incorporating the statutory penalties and by

distinguishing actual/pure methamphetamine from methamphetamine mixtures at the

same 10-to-1 ratio. Id.

       Similarly, in 1998, Congress amended the statutory penalties for

methamphetamine offenses by halving the amounts that triggered the respective

mandatory-minimum sentences. Id. (citing Methamphetamine Trafficking Penalty

Enhancement Act of 1998, Pub. L. No. 105-277). As in 1989, the Commission followed

Congress’s lead again and accordingly increased the base offense levels for

methamphetamine offenses. Id. Therefore, the Commission twice amended the

Guidelines for methamphetamine so that “the base offense levels (for a defendant with

a criminal history category of I) would exactly align with the mandatory-minimum

sentences—and the Commission did so each time right after Congress created or

changed the minimum sentences.” Id.

                                    III.   ANALYSIS

       District courts may impose sentences that vary from the Guidelines based on a

policy disagreement with the Guidelines. Spears v. United States, 555 U.S. 261, 267

(2009) (per curiam); Kimbrough v. United States, 552 U.S. 85, 101-02 (2007); Rita v.
United States, 551 U.S. 338, 351 (2007). Although each criminal sentence is an

individualized determination, see 18 U.S.C. § 3553(a), a district court’s policy

disagreement with the Guidelines may justify categorical variances, not just variances

based on individualized determinations. Spears, 555 U.S. at 267. “Several [courts of

appeals] have expressly held that Spears and Kimbrough mean that district courts have

broad authority to premise a variance or disagreement with the policy of any guideline.”

United States v. Trejo, 624 F. App’x 709, 713 (11th Cir. 2015) (collecting cases); see

United States v. Zauner, 688 F.3d 426, 431 (8th Cir. 2012) (Bright, J., concurring);

Ferguson, 2018 WL 3682509, at *2.

       “[T]he Commission fills an important institutional role: It has the capacity courts

lack to ‘base its determinations on empirical data and national experience, guided by a

professional staff with appropriate expertise.’” Kimbrough, 552 U.S. at 108-09 (quoting

United States v. Pruitt, 502 F.3d 1154, 1171 (10th Cir. 2007) (McConnell, J.,

concurring)). Normally, the Commission’s recommendation of a sentencing range

reflects a rough approximation of sentences that might achieve § 3553(a)’s objectives.

Id. at 109 (quoting Rita, 551 U.S. at 350). “In light of these discrete institutional

strengths, a district court’s decision to vary from the advisory Guidelines may attract

greatest respect when the sentencing judge finds a particular case ‘outside the

“heartland” to which the Commission intends individual Guidelines to apply.’” Id.

(quoting Rita, 551 U.S. at 351.).

       However, the Sentencing Commission deviated from the empirical approach

when setting the Guideline ranges for drug offenses. Rather, the Commission chose

instead to key the Guidelines to the statutory mandatory minimum sentences that
Congress established for those crimes. Gall v. United States, 552 U.S. 38, 46 n.2

(2007); see also United States v. Diaz, No. 11-821, 2013 WL 322243, at *3–6 (E.D.N.Y.

Jan. 28, 2013). In Kimbrough, the Supreme Court held that the “Guideline[ ] ranges for

crack cocaine offenses did ‘not exemplify the Commission’s exercise of its characteristic

institutional role,’ and instead the Commission ‘looked to the mandatory minimum

sentences . . ., and did not take account of ‘empirical data and national experience.’”

Ferguson, 2018 WL 3682509, at *2 (citing 552 U.S. at 109 (quoting Pruitt, 502 F.3d at

1171)).

       With respect to methamphetamine, no United States Circuit Court of Appeals has

provided guidance to district courts with respect to rejecting the methamphetamine

Guidelines, “presumably because of the district courts’ wide discretion to decide the

weight of the Guidelines.” United States v. Nawanna, 321 F. Supp. 3d 943, 948 (N.D.

Iowa 2018). However, a growing number of district courts have found that the Guideline

ranges for offenses involving actual/pure methamphetamine, like their crack-cocaine

counterparts, are not based on empirical data and national experience, and thus do not

exemplify the Commission’s exercise of its characteristic institutional role. See, e.g.,:

      United States v. Requena, No. 4:18-cr-00175-BLW, 2019 WL 177932, at *2
       (D. Idaho January 11, 2019);
      United States v. Ferguson, No. 17-204, 2018 WL 3682509, at *3 (D. Minn. Aug.
       2, 2018) (Tunheim, C.J.);
      United States v. Harry, 313 F. Supp. 3d 969, 973–75 (N.D. Iowa 2018)
       (Strand, C.J.);
      United States v. Nawanna, 321 F. Supp. 3d 943, 945 (N.D. Iowa 2018)
       (Bennett, J.);
      United States v. Ibarra-Sandoval, 265 F. Supp. 3d 1249, 1252–54 (D.N.M. 2017)
       (Brack, J.);
      United States v. Jennings, No. 16-48, 2017 WL 2609038, at *2–4 (D. Idaho June
       15, 2017) (Winmill, C.J.);
      United States v. Ortega, No. 09-400, 2010 WL 1994870, at *4–7 (D. Neb. May
       17, 2010) (Bataillon, C.J.).
      Rather, these courts have persuasively found that “the Commission simply keyed

the Guidelines range to the statutory mandatory minimum sentences Congress

established for drug crimes, despite the fact that the resulting Guidelines sentences

would be ‘much more severe than the average sentences previously meted out to drug

trafficking offenders.’” See Ferguson, 2018 WL 3682509, at *3 (quoting United States v.

Ibarra-Sandoval, 265 F. Supp. 3d 1249, 1253 (D.N.M. 2017) (quoting Diaz, 2013 WL

322243, at *5)); see also Harry, 313 F. Supp. 3d at 974–75; Nawanna, 321 F. Supp. 3d

at 950; Jennings, 2017 WL 2609038, at *2–4; Ortega, 2010 WL 1994870, at *4–7.

      This Court agrees with those courts which—exercising their discretion under

Kimbrough and Spears—have granted downward variances when sentencing

defendants convicted of offenses involving actual/pure methamphetamine, in part,

because of those courts’ policy disagreements with the Guideline ranges for actual/pure

methamphetamine offenses. See, e.g., Ferguson, 2018 WL 3682509, at *3.

      First, the 10-to-1 methamphetamine purity ratio established by the Guidelines is

not based on empirical evidence. This creates Guideline ranges for actual (and ice)

methamphetamine that are excessive and not similar to other Guidelines, which are

intended to be representative of a “heartland” or “a set of typical cases embodying the

conduct that each guideline describes.” Harry, 313 F. Supp. 3d at 972; United States v.

Diaz, No. 11-821-2, 2013 WL 322243, at *8 (E.D.N.Y. January 28, 2013) (quoting

U.S.S.G. Manual § 1A4.13 (1987)) (explaining Sentencing Commission’s stated theory

underlying the Guidelines); see also Ferguson, 2018 WL 3682509, at *3; Nawanna, 321

F. Supp. 3d at 950; Ibarra-Sandoval, 265 F. Supp. 3d at 1252-53; Jennings, 2017 WL

2609038, at *3; Ortega, 2010 WL 1994870, at *6-7.
       For instance, in United States v. Santillanes, No. 07–619 (D.N.M. Sept. 19,

2009), the court found that there is

       . . . no empirical data or study to suggest that actual purity [of
       methamphetamine] should be punished more severely by an arbitrary
       [sentence] increase . . . in this case or at the higher level. It seems to be
       black box science, as best I can determine. I probably would not allow it
       under Daubert, based on what I know at present. It seems to be contrary to
       any empirical evidence, and really undermines Section 3553(a), as it does
       create an unwarranted disparity. It seems to me that this is not even a rough
       approximation to comply with 3553, and is not really based on any
       consultation or criminal justice goals or data.

Transcript of Sentencing Hearing, United States v. Santillanes, No. 07–619 (D.N.M.

Sept. 19, 2009), available on PACER at https://ecf.mmd.uscourts.gov/doc1/121119-

17143).

       Additionally, to the extent it could be argued that the 10-to-1 ratio is an

expression of Congress’s views about how offenses involving actual/pure

methamphetamine should be punished, the Supreme Court clearly rejected such

reasoning in Kimbrough. Ferguson, 2018 WL 3682509, at *3. There, the Supreme Court

held that “[t]he statute, by its terms, mandates only maximum and minimum sentences .

. . . The statute says nothing about the appropriate sentences within these brackets.” Id.

(quoting Kimbrough, 552 U.S. at 102-03).

       Second, methamphetamine purity is no longer a proxy for, and thus not probative

of, a defendant’s role or position in the chain of distribution. The average purity of all

methamphetamine in the United States is greater than 90 percent—and has been since

2011—according to the DEA. U.S. Dep’t of Justice, Drug Enforcement Admin., 2017

National Drug Threat Assessment 67-70 (2017),

https://www.dea.gov/sites/default/files/2018-07/DIR-040-17_2017-NDTA.pdf; see also
Ferguson, 2018 WL 3682509, at *4; Harry, 313 F. Supp. 3d at 972; Nawanna, 321 F.

Supp. 3d at 951–52; Ibarra-Sandoval, 265 F. Supp. 3d at 1253; Jennings, 2017 WL

2609038, at *3; Ortega, 2010 WL 1994870, at *7.

       Consequently, punishing low-level offenders as if they had played a prominent

role in drug trafficking “can lead to perverse sentencing outcomes.” Nawanna, 321 F.

Supp. 3d at 953; see also Ferguson, 2018 WL 3682509, at *4; Harry, 313 F. Supp. 3d at

972–75; Ibarra-Sandoval, 265 F. Supp. 3d at 1253; Jennings, 2017 WL 2609038, at *3;

Ortega, 2010 WL 1994870, at *7. This creates a substantial risk of unwarranted

sentencing disparities, which courts must avoid. 18 U.S.C. § 3553(a)(6); see also

Ferguson, 2018 WL 3682509, at *4; Nawanna, 321 F. Supp. 3d at 948; Ibarra-

Sandoval, 265 F. Supp. 3d at 1253; Jennings, 2017 WL 2609038, at *7; Ortega, 2010

WL 1994870, at *3.

       Third, the prevalence of high-purity methamphetamine effectively guarantees that

a defendant’s base offense level under the Guidelines will substantially increase if the

methamphetamine is tested for purity, which is a decision that can be entirely arbitrary.

Ferguson, 2018 WL 3682509, at *4 (citing Nawanna, 321 F. Supp. 3d at 948; Ibarra-

Sandoval, 265 F. Supp. 3d at 1256; Jennings, 2017 WL 2609038, at *4; Ortega, 2010

WL 1994870, at *4-7). Factors contributing to arbitrary purity testing include: authorities

seizing only some of the drugs, limiting the sample available for testing; labs being too

busy to complete testing before sentencing; defendants pleading guilty to avoid purity

testing; and prosecution originating with a state agency where testing could not be

completed in a timely manner. Id. at *3. Such a dynamic potentially leads to a “perverse

game of beat the clock, whereby an accused may try to plead guilty and get sentenced
before lab results come back, so that his offense is treated as involving a

methamphetamine mixture rather than actual/pure methamphetamine.” Id.

       It is indisputable that a lab technician’s work-speed should not determine the

number of years a person spends in prison. Id. at *4. This is not merely a theoretical

concern. Within the last six months alone, courts have observed Guideline calculations

increasing substantially after a sample of methamphetamine’s purity has been

determined. Id.

       Finally, the Guidelines inexplicably treat offenses involving methamphetamine

mixtures more harshly than offenses involving other substances. See, e.g., id. at *3. The

Chief Judge of the Northern District of Iowa, Leonard T. Strand, astutely noted the

following:

       As a hypothetical, consider a defendant with a Criminal History Category of
       IV who is found to be responsible for conspiring to distribute either (a) 500
       grams of heroin or (b) 500 grams of 95% pure methamphetamine. The
       heroin conspirator would have a base offense level of 26 and, assuming no
       increases or reductions in the offense level, an advisory Guidelines range
       of 92–115 months.

       The methamphetamine conspirator would be subject to the ice
       methamphetamine Guidelines (80% purity or higher) and, therefore, would
       have a base offense level of 34. Again[,] assuming no increases or
       reductions in the offense level, the resulting advisory Guidelines range
       would be 210–262 months—more than twice the range of the heroin
       conspirator. Why? Is ice methamphetamine more than twice as potent,
       dangerous, destructive or addictive than heroin? I am aware of no objective
       evidence—from the United States Sentencing Commission or otherwise—
       supporting such a proposition.

Harry, 313 F. Supp. 3d at 973 (footnote omitted). Moreover, although rejecting the

actual/pure methamphetamine Guidelines will result in reduced, alternative Guideline

ranges, “this will hardly constitute a windfall to defendants in methamphetamine cases”
because “even the less-harsh methamphetamine mixture Guideline ranges are . . .

higher than the ranges for similar quantities of heroin and cocaine . . . .” Id. at 974.

       In sum, the unfounded sentencing disparity results in defendants accused of

crimes involving methamphetamine being incarcerated for substantially longer than

defendants who have engaged in almost undistinguishable conduct, albeit with other

drugs. Notably, the “average and median length of imprisonment for methamphetamine

offenders during fiscal year 2017 were 91 months and 72 months, respectively, higher

than for any other drug, and a 30% higher average and a 26.32% higher median than

for heroin (70 months and 57 months, respectively).” Nawanna, 321 F. Supp. 3d at 953.

This Court will not be complicit in such an injustice.

                                     IV.    CONCLUSION

       Based on the reasoning above, this Court sentenced Ms. Pereda to 188 months

imprisonment, which if found to be a sufficient but not greater than necessary sentence

that would not result in any unwarranted sentencing disparities. As in Nawanna, its

sentence calculation was based on the Guideline range attributable to

methamphetamine mixtures, as well as the 18 U.S.C. § 3553(a) factors. See also

Ferguson, 2018 WL 3682509, at *4 (considering the Guideline range for

methamphetamine mixtures instead of actual/pure methamphetamine); Harry, 313 F.

Supp. 3d at 974 (same); Nawanna, 321 F. Supp. 3d at 956 (same); Ibarra-Sandoval,

265 F. Supp. 3d at 1256-57 (same); see also Spears, 555 U.S. at 265 (2009) (“A

sentencing judge who is given the power to reject the disparity created by the crack-to-

powder ratio must also possess the power to apply a different ratio which, in his
judgment, corrects the disparity. Put simply, the ability to reduce a mine-run defendant’s

sentence necessarily permits adoption of a replacement ratio.”).

      However, this Court declined to vary below the advisory Guideline range based

on methamphetamine mixtures because Ms. Pereda was a large-scale distributor who

possessed multiple dangerous weapons and had a significant criminal history. But cf.

United States v. Hayes, 948 F. Supp. 2d 1009, 1031 (N.D. Iowa 2013) (reducing

sentence advised by methamphetamine Guidelines by one-third for addict who sold a

relatively small amount of methamphetamine; played a minor role in distribution; and

whose offense did not involve firearms).




 DATED: February 6, 2019                       BY THE COURT:



                                               CHRISTINE M. ARGUELLO
                                               United States District Judge
